PER CURIAM.
Vernon Jordan (“defendant”) appeals an order resentencing him, on the ground that he was sentenced without counsel present. The state properly concedes that the resentencing of the defendant without the benefit of counsel was error. See Spivey v. State, 829 So.2d 386 (Fla. 3d DCA 2002); Smith v. State, 820 So.2d 1052 (Fla. 3d DCA 2002).
*559Accordingly, we remand this case for resentencing, at which time the defendant will present and represented by the Public Defender.
Reversed and remanded for resentenc-ing.